FILED
                             NOT FOR PUBLICATION                           MAY 30 2014

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


KARL LOUIS GUILLEN,                              No. 12-16298

                Plaintiff - Appellant,           D.C. No. 2:10-cv-00226-JWS

  v.
                                                 MEMORANDUM*
QUINCY OWENS; et al.,

                Defendants - Appellees.


                     Appeal from the United States District Court
                              for the District of Arizona
                     John W. Sedwick, District Judge, Presiding**

                               Submitted May 13, 2014***

Before:         CLIFTON, BEA, and WATFORD, Circuit Judges.

       Former Arizona state prisoner Karl Louis Guillen appeals pro se from the

district court’s judgment in his 42 U.S.C. § 1983 action alleging due process,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The Honorable John W. Sedwick, District Judge for the U.S. District
Court for the District of Alaska, sitting by designation.
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Eighth Amendment, and retaliation claims relating to his confinement in

administrative segregation. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo. Bruce v. Ylst, 351 F.3d 1283, 1287 (9th Cir. 2003) (summary

judgment); Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000) (dismissal under

28 U.S.C. § 1915A). We affirm.

       The district court properly dismissed Guillen’s retaliation claim because

Guillen’s allegations were conclusory and Guillen failed to allege facts showing

that defendants transferred him to a supermax prison because of his protected

conduct. See Rhodes v. Robinson, 408 F.3d 559, 567-68 (9th Cir. 2005) (setting

forth the elements of a retaliation claim in the prison context).

       The district court properly granted summary judgment on Guillen’s claim

that his confinement in administrative segregation on false charges violated his due

process rights because Guillen failed to raise a genuine dispute of material fact as

to whether the segregated confinement created a liberty interest. See Sandin v.

Conner, 515 U.S. 472, 486 (1995) (concluding that “discipline in segregated

confinement did not present the type of atypical, significant deprivation” required

to create a liberty interest).

       The district court properly granted summary judgment on Guillen’s claim

that his indeterminate detention in administrative segregation violated his due


                                           2                                   12-16298
process rights because Guillen failed to raise a genuine dispute of material fact as

to whether prison officials afforded him all of the process he was due under the

Fourteenth Amendment. See Toussaint v. McCarthy, 801 F.2d 1080, 1100-01,

1104 (9th Cir. 1986) (explaining that due process requires certain minimal

procedures, and noting that some sort of periodic review of an inmate’s continued

segregated confinement is necessary), abrogated in part on other grounds by

Sandin v. Conner, 515 U.S. 472 (1995); see also Bruce, 351 F.3d at 1287. To the

extent that defendants may have failed to conduct timely periodic reviews, the

district court properly granted summary judgment on the basis of qualified

immunity under the unique facts of this case. See Pearson v. Callahan, 555 U.S.

223, 232 (2009).

      The district court properly granted summary judgment on Guillen’s Eighth

Amendment conditions of confinement claims because Guillen failed to raise a

genuine dispute of material fact as to whether he was placed in substantial risk of

serious harm by his temporary placement in a cell that was too warm or by his

confinement in indefinite administrative segregation. See Farmer v. Brennan, 511

U.S. 825, 837 (1994) (“[A] prison official cannot be found liable under the Eighth

Amendment for denying an inmate humane conditions of confinement unless the

official knows of and disregards an excessive risk to inmate health or safety. . . .”).


                                           3                                     12-16298
      The district court did not abuse its discretion by granting summary judgment

without ordering further discovery because Guillen did not establish how

additional discovery would have affected the disposition of his case. See Fed. R.

Civ. P. 56(d); Barona Grp. of the Capitan Grande Band of Mission Indians v. Am.

Mgmt. & Amusement, Inc., 840 F.2d 1394, 1399-1400 (9th Cir. 1987) (setting forth

standard of review and noting that in making a motion for further discovery a

movant must show specific facts he hopes to discover and how those facts would

preclude summary judgment).

      The district court did not abuse its discretion in denying Guillen’s motion for

relief from judgment because Guillen failed to establish grounds for such relief.

See Sch. Dist. No. 1J, Multnomah Cnty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63

(9th Cir. 1993) (setting forth standard of review and grounds for reconsideration).

      We do not consider matters raised for the first time on appeal. See Padgett

v. Wright, 587 F.3d 983, 985 n. 2 (9th Cir. 2009) (per curiam).

      AFFIRMED.




                                          4                                   12-16298